Eberhardt, Presiding Judge,
dissenting.
Mrs. Bush and Mrs. Hogan, and Mrs. Hogan’s daughter, all of whom were injured in a grade crossing accident on the L. & N. Railroad at what is known as the Panola crossing, were all residents of DeKalb County. Suits were filed by or on behalf of each of them seeking damages. By agreement the actions were all consolidated for trial, after which Mrs. Bush and the Hogans filed various joint notices to produce and joint amendments to the complaints.
The railroad served a third-party complaint on Mrs. Hogan, seeking contribution in the event of an adverse verdict. Mrs. Hogan acknowledged service of the third-party complaint, but later moved (through independent counsel) to dismiss it on the ground that after the filing of her suit she had moved to and become a resident of Gwinnett County. The trial court granted her motion.
In so doing I think the court committed error. The case of Hanson v. Williams, 170 Ga. 779, 782 (3) (154 SE 240) is authority for holding that when one brings suit in a county while a resident thereof, and later moves to another county, he does not, for the purposes of that suit change his residence.
While the motion to make Mrs. Hogan a third-party defendant was in the Bush action, the suits had already been consolidated and Mrs. Hogan had joined with Mrs. Bush in filing joint notices to produce and joint amendments. It thus became, for all purposes, a single action.
Furthermore, she acknowledged service on the motion to make her a third-party defendant.
I would reverse the dismissal of the third-party claim.
*411Chief Judge Bell, Presiding Judge Hall and Judge Clark join in this dissent.